DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment filed After Final
In view of the After Final amendment filed 7/22/2022, PROSECUTION IS HEREBY REOPENED for the purposes of allowance.  The Examiner further notes that the amendment filed after final are hereby entered with this action. The Examiner amendment appearing below is amended from these entered claims. 

Claims Status
Claims 5, 12, and 19 are cancelled. 
Claims 1-4, 6-11, 13-18, and 20 remain pending and are allowed. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A call was placed to attorney Christopher Pignato on 8/2/2022 detailing the amendment. The Examiner left a voice message noting that applicant had inadvertently omitted the limitation “estimating, by the trained cognitive system associated with the server, a first pickup time for the BOPIS order based on the first user profile and the first order details”, thus triggering an antecedent basis issue for the subsequent recitation of “the first pickup time”. Applicant included the limitation in the other independent claims (claims 8, 15), while also noting in the accompanying remarks that Applicant had “amended independent claims 1, 8, and 15 consistent with the Examiner’s proposed amendments” (which also included the noted limitation). As such, the Examiner amendment below is believed to correct this omission while not altering the intended scope of the claims. The application has been amended as follows: 

In the Claims
1. (Currently Amended) A method of prioritizing buy-online pickup-in-store (BOPIS) order fulfillment for a physical store having an online presence comprising: 
receiving, by a cognitive system associated with a server, a plurality of input samples, each sample of the input sample comprising an input pair including BOPIS order data and a pickup delay associated with the order, wherein the cognitive system is trained using the plurality of input samples; 
receiving, by the server, a first BOPIS order from a first user via an order processing module connected to a network, the first BOPIS order having first order details; 
retrieving, by the server, a first user profile comprising historical user data including an actual pickup delay of the first user and a real-time location associated with the first user, wherein the real-time location is determined based upon at least one of GPS coordinates, cellular tower triangulation, or micro-location data; 
receiving, by the server, a second BOPIS order from a second user via the order processing module after receiving the first BOPIS order, the second BOPIS order having second order details; 
retrieving, by the server, a second user profile associated with the second user, the second user profile comprising historical user data of the second user and a real-time location associated with the second user; 
estimating, by the trained cognitive system associated with the server, a first pickup time for the BOPIS order based on the first user profile and the first order details; 
estimating, by the trained cognitive system associated with the server, a second order pickup time for the second BOPIS order based on the second user profile and the second order details 
generating, by the server, a pickup order priority list comprising the first BOPIS order and the second BOPIS order based on the first order pickup time and the second order pickup time, wherein the first BOPIS order is initially prioritized over the second BOPIS order; 
providing, by the server, the pickup order priority list to a computing device associated with a store associate of the physical store; 
monitoring, by the server, one or more devices associated with the first user or the second user and, based on the monitoring, detecting a change in real-time information associated with the first user;
responsive to detecting the change in real-time information, reprioritizing, by the server, the pickup order priority list, wherein the second BOPIS order is prioritized over the first BOPIS order; 
providing, by the server, the reprioritized pickup order priority list to the computing device associated with a store associate of the physical store.


Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 20 are allowable for at least similar reasons discussed previously in the Final Action mailed 7/6/2022. Notably, the Examiner affirms that the prior art fails to render obvious the combination of estimating both a first and second pickup time by a trained cognitive system, providing the pickup order priority list to a computing device associated with a store associate of the physical store, monitoring one or more devices of the first or second use to detect a change, and responsively updating the pickup priority list such that the reprioritized pickup order priority list  is provided to the computing device of the store associated. Moreover, the utilization of a trained cognitive system in combination with real-time monitoring of user devices to cause the reprioritization and subsequent provisioning of the reprioritized list to the device of the store associated is sufficient to integrate any recited exception into a practical application under step 2A (prong 2). Thus, the claims as amended are now eligible for patenting. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443. The examiner can normally be reached Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619